              Case 1:20-cv-11839 Document 1 Filed 10/09/20 Page 1 of 8




                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

AIG SPECIALTY INSURANCE COMPANY                              CIVIL ACTION NO.

Plaintiff,

v.

WOOD WASTE OF BOSTON, INC. and
DANIEL P. DWYER

Defendants.                                                  OCTOBER 9, 2020

                       COMPLAINT FOR DECLARATORY RELIEF

        Plaintiff AIG Specialty Insurance Company ("AIG Specialty" or "Plaintiff'), by and

through its undersigned attorneys, brings this action for declaratory and other relief against

Defendants Wood Waste of Boston, Inc. ("Wood Waste") and Daniel P. Dwyer ("Dwyer") (the

"Defendants"), and respectfully states and alleges as follows:

                                   NATURE OF THE SUIT

        1. This is a claim for declaratory judgment under 28 U.S.C § 2201.

        2. Plaintiff seeks a declaration that its does not owe any coverage obligations under a

commercial general liability policy issued by AIG Specialty to Wood Waste in connection with a

lawsuit captioned Daniel P. Dwyer v. American Labor Service, et al., Case Number PC-2016-4376

(the "Underlying Action"), which is pending in the Providence/Bristol County Superior Court in

the State ofRhode Island.

                                        THE PARTIES

       3. AIG Specialty is a corporation organized under the laws of the State of Illinois with its

principal place ofbusiness at 175 Water Street, New York, New York 10038.
             Case 1:20-cv-11839 Document 1 Filed 10/09/20 Page 2 of 8




       4. Wood Waste is a Massachusetts corporation with a principal place of business located

at 85-87 Boston Street, Everett, Massachusetts.

       5. Daniel P. Dwyer is a resident of Attleboro, Massachusetts.

                                 JURISDICTION AND VENUE

       6. This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C. § 1332

as all parties to this action are citizens or business entities of different states and the matter in

controversy exceeds the sum or value of$75,000, exclusive of interest and costs.

       7. Pursuant to 28 U.S.C. § 1391, venue is proper in this Court because the policy was issued

in Massachusetts, and because Defendants are subject to personal jurisdiction in this venue.

       8. This action is properly filed pursuant to 28 U.S. C. § 2201 because an actual controversy

of a ripe and justiciable nature exists between AIG Specialty and the Defendants as to AIG

Specialty's coverage obligations under its policy for the claims asserted in the Underlying Action.

                  THE SUBJECT ACCIDENT & UNDERLYING ACTION

       9. The Underlying Action arises out of alleged injuries sustained by Dwyer on July 22,

2016 while he was working at a construction project located at two adjacent premises, 187

Westminster Street, Providence, Rhode Island and 203 and 213 Westminster Street, Providence,

Rhode Island (the "Subject Premises").

       10. At the time of the Underlying Action, Dwyer was an employee of Wood Waste.

       11. On September 16, 2016, Dwyer commenced the Underlying Action in the

Providence/Bristol County Superior Court in the State of Rhode Island.

       12. The operative complaint in the Underlying Action is the June 24,2019 Third Amended

Complaint. A true and accurate copy of the Third Amended Complaint is attached hereto, as

Exhibit A.




                                                  2
              Case 1:20-cv-11839 Document 1 Filed 10/09/20 Page 3 of 8




         13 . The operative complaint in the Underlying Action names Wood Waste, among other

parties, as a defendant.

         14. Therein, Dwyer alleges that he was directed by Wood Waste, among other defendants,

to perform work at the Subject Premises.

         15. Dwyer alleges that each of the defendants in the Underlying Action owed him a duty

of care to provide, inter alia, a reasonably safe worksite.

         16. Dwyer further alleges that defendants in the Underlying Action, William Thibeault and

Thibeault Development, LLC, were managers and developers of the Subject Premises, and that

they contracted with Wood Waste to "perform, direct, and supervise demolition work at the subject

premises."

         17. Dwyer alleges that Wood Waste, acting through its agents, servants, and/or employees

negligently directed, performed, and supervised demolition work at the Subject Premises.

         18. Dwyer alleges that on July 22, 2016, while performing his duties as directed by the

defendants in the Underlying Action, including Wood Waste, he was injured when a wall and

ceiling collapsed onto him because of the defendants' negligence.

         19. Dwyer claims to have sustained injuries, past and future pain of the mind, body, and

nerves, a loss of past and future wages and earning capacity, and has incurred and will continue to

incur medical expenses.

         20. Wood Waste admitted in the Underlying Action that Dwyer was an employee of Wood

Waste.

         21. Wood Waste's workers' compensation carrier has paid and continues to pay workers'

compensation benefits to Dwyer in connection with the injuries he sustained at the Subject

Premises.




                                                  3
             Case 1:20-cv-11839 Document 1 Filed 10/09/20 Page 4 of 8




                               THE AIG SPECIALTY POLICY

       22. AIG Specialty issued Commercial General Liability and Pollution Legal Liability

Policy number 48883192 to Wood Waste of Boston Inc. for the period April23, 2016 to April23,

2017 (the " Policy"). A certified copy of the Policy is attached as Exhibit B, and its terms are

incorporated herein.

       23. The Policy includes liability limits of $1,000,000 for each occurrence.

       24. Under Section I - COVERAGES, the Policy provides:

              COVERAGE A -              BODILY INJURY AND PROPERTY DAMAGE
              LIABILITY

              We will pay those sums that the insured becomes legally obligated to pay
              as damages because of "bodily injury" or "property damage" to which this
              insurance applies. We will have the right and duty to defend the insured
              against any "suit" seeking those damages. However, we will have no duty
              to defend the insured against any "suit" seeking damages for "bodily injury"
              or "property damage" to which this insurance does not apply ... .

       25. The Policy also includes the following Exclusion:

              This Insurance does not apply to:

              e. Employer's Liability

              " Bodily injury" to:

              (1) An "employee" of the insured arising out of and in the course of:

                       (a) Employment by the insured; or

                       (b) Performing duties related to the conduct of the insured's
                       business; or

              (2) The spouse, child, parent, brother or sister of that "employee" as
              a consequence of Paragraph (1) above.

              This exclusion applies:

                       (1) Whether the insured may be liable as an employer or in
                       any other capacity; and



                                                 4
              Case 1:20-cv-11839 Document 1 Filed 10/09/20 Page 5 of 8




                        (2) To any obligation to share damages with or repay
                        someone else who must pay damages because of the injury.

                This exclusion does not apply to liability assumed by the insured
                under an "insured contract".

            * ***
        26. The Policy also includes Endorsement No. 13, LIMITATION OF COVERAGE TO

DESIGNATED PREMISES ENDORSEMENT, which provides, in pertinent prut:

                This endorsement modifies insurance provided under the following:

                COMMERCIAL GENERAL LIABILITY AND POLLUTION
                LEGAL LIABILITY COVERAGE FORM

               It is hereby agreed that Coverages A, B, C, and E apply only to the
               insured's ownership, maintenance or use of the premises shown in
               the Schedule below in this endorsement and the insured's operations
               necessary or incidental to those premises. Operations necessary or
               incidental to those premises do not include any operations
               performed at another premises owned or occupied by an insured,
               regardless of whether those operations are related to the premises
               shown in the Schedule below.

                                            SCHEDULE

               Premises:

               85-87 Boston Street, Everett, MA 02149
               20 Crow Lane, Newburyport, MA 01950

               All other terms, conditions, and exclusions shall remain the same.

           ****
       27. Upon information and belief, the 85-87 Boston Street, Everett, MA 02149 premises

listed in the Schedule is a debris recycling facility that Wood Waste operates, which receives, sorts,

and recycles non-hazardous construction and demolition materials brought in by third parties.




                                                  5
              Case 1:20-cv-11839 Document 1 Filed 10/09/20 Page 6 of 8




        28. AIG Specialty is presently providing Wood Waste with a defense under the Policy,

subject to a complete reservation of rights.

          COUNT ONE -The Policy's Employer's Liability Exclusion Precludes Coverage
            For The Claims Asserted Against Wood Waste In The Underlying Action.

        29. Plaintiff repeats and realleges the allegations of paragraphs 1 through 28 as if more

fully set forth herein.

        30. Pursuant to the terms of the Policy, including the Employer's Liability Exclusion, there

is no coverage under the Policy for " bodily injury" to an "employee" of the insured, Wood Waste,

arising out of and in the course of employment by the insured or performing duties related to the

conduct of the insured ' s business.

        31. Dwyer was a Wood Waste employee at the time ofthe subject accident and, therefore

Dwyer qualifies as an "employee" within the express terms of the Policy.

        32. Since Dwyer was an employee of Wood Waste at the time of the subject accident, who

was allegedly injured in the course of his employment with Wood Waste and/or when performing

duties related to Wood Waste's business, coverage for the Underlying Action is precluded under

the Policy's Employer's Liability Exclusion.

       33. Accordingly, AIG Specialty is entitled to a declaration that no coverage is available

under the Policy for the Underlying Action.

       34. By reason of the foregoing, an actual controversy presently exists between AIG

Specialty and the Defendants concerning the existence of coverage under the Policy for the claims

asserted in the Underlying Action.




                                                 6
              Case 1:20-cv-11839 Document 1 Filed 10/09/20 Page 7 of 8




          COUNT TWO -The Policy's Limitation Of Coverage To Designated Premises
        Endorsement Precludes Coverage For The Claims Asserted Against Wood Waste In
                                   The Underlying Action.

        3 5. Plaintiff repeats and realleges the allegations of paragraphs 1 through 34 as if more

fully set forth herein.

        36. The Policy only provides coverage for the insured' s ownership, maintenance or use of

the premises shown in the Schedule of the Policy' s Limitation of Coverage to Designated Premises

Endorsement and the insured's operations necessary or incidental to those premises.

        37. The Schedule does not include or otherwise reference either of the premises at which

Dwyer claims to have sustained injuries, 187 Westminster Street, Providence, Rhode Island and

203 and 213 Westminster Street, Providence, Rhode Island.

        38. Wood Waste' s alleged demolition activities at the Subject Premises were neither

necessary nor incidental to those premises listed on the Schedule.

        39. Therefore, pursuant to the terms of the Policy, there is no coverage for Dwyer's injuries

as they occurred at a premises that was not listed in the Schedule included in the Limitation of

Coverage to Designated Premises Endorsement and did not occur as a result of operations

necessary or incidental to such premises.

       40. By reason of the foregoing, an actual controversy presently exists between AIG

Specialty and the Defendants concerning the existence of coverage under the Policy for the claims

asserted in the Underlying Action.

       WHEREFORE, Plaintiff, AIG Specialty, respectfully requests the following relief:

        1.      As to Count I, an Order declaring that AIG Specialty has no coverage obligations

                under the Policy because coverage is excluded by the Policy' s Employer's Liability

                Exclusion;




                                                 7
     Case 1:20-cv-11839 Document 1 Filed 10/09/20 Page 8 of 8




2.    As to Count II, an Order declaring that AIG Specialty has no coverage obligations

      under the Policy because coverage is limited by the Policy' s Limitation of Coverage

      to Designated Premises Endorsement;

3.    Such other and further relief as this Court deems just, proper, and equitable.




                                    PLAINTIFF,

                                    AIG SPECIALTY INSURANCE COMPANY




                                    By: __________________________
                                            Robert D. Laurie
                                            Bar No. 648456
                                            GFELLER LAURIE LLP
                                            West Hartford Center
                                            977 Farmington A venue I Suite 200
                                            West Hartford, CT 061 07
                                            860.760.8400
                                            860.760.8401 Fax




                                       8
